DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/22 has been entered.
 
Response to Amendment
	Claims 1 and 4-13 are currently pending.  Claims 2 and 3 are cancelled.  Claims 8-13 are withdrawn from further consideration as being drawn to a non-elected invention.  The amended claim 1 does not overcome the previously stated 103 rejections.  Therefore, upon further consideration, claims 1 and 4-7 are rejected under the following 103 rejections.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al (JP 2012-169041).  
Regarding claims 1 and 4, Miura et al discloses an electrochemical device (electrochemical battery) comprising: an anode, a cathode, and a solid polymer electrolyte (polymer electrolyte membrane) provided between the anode and the cathode; wherein solid polymer electrolyte comprises a perfluoro electrolyte such as Nafion (ion conducting polymer) comprising a sulfonic acid group (sulfonate anion), wherein Nafion is mixed with an aqueous solution containing Bi ions (cations) that is produced by dissolving a Bi salt (bismuth nitrate) in nitric acid, the Bi ions such as Bi <3+> ion (trivalent bismuth cations) are generated in the acidic solution ([0031],[0044]); wherein the introduced Bi ion is ion-exchanged with the proton of the acid group of the electrolyte; wherein the solid polymer electrolyte may contain two or more acid groups; wherein the bismuth cation inherently forms cross-linkage by forming ionic bonds with a maximum of three monovalent sulfonate anions; wherein a content of Bi oxy compound, referring to the ratio of the weight of Bi to the weight of the solid polymer electrolyte, is 30,000 ppm or less which corresponds to 3 wt% bismuth cation ([0016],[0017],[0019], [0026],[0031],[0032]).  Examiner’s note:  As described in Example 1 of the specification of the present application, “based on sulfonic acid of Nafion, equivalents of BiCl3, was 0.25 equivalents, 5% by weight with respect to Nafion”.  Since 5 wt% of BiCl3 corresponds to 0.25 equivalents of bismuth cation, 3 wt% bismuth cation corresponds to 0.15 equivalents of bismuth cation.  

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Miura solid polymer electrolyte to include a content of bismuth cation that is greater than or equal to 0.2 equivalents and less than or equal to 0.5 equivalents with respect to sulfonate anion because even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990)).  The Office takes the position that 0.15 equivalents of bismuth cation (taught by Miura et al) is close enough to 0.2 equivalents of bismuth cation (present invention) that one of ordinary skill in the art would not expect a difference in properties.  There is no evidence of criticality of the claimed content of bismuth cation.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al (JP 2012-169041) in view of Dong et al (US 2016/0013506).  The Miura reference is applied to claim 1 for reasons stated above.
However, Miura et al does not expressly teach a flow battery comprising: an anode in which an anode electrolyte liquid comprising an anode active material is injected and discharged; a cathode in which an cathode electrolyte liquid comprising an cathode active material is injected and discharged; and the polymer electrolyte membrane disposed between the anode and the cathode (claim 5); wherein the anode 
Dong et al discloses redox flow battery (battery cell) comprising: a positive electrode cell “102” (cathode) in which a positive electrode electrolyte (cathode electrolyte liquid) comprising a Mn ion serving as an active material ion (cathode active material) that is injected and discharged; a negative electrode cell “102” (anode) in which a negative electrode electrolyte (anode electrolyte liquid) comprising a Ti ion serving as an active material ion (anode active material) that is injected and discharged; and a separating membrane “101” (polymer electrolyte membrane); wherein positive electrode electrolyte and the negative electrode electrolyte contains an additional metal ion such as bismuth ion (bismuth salt); wherein the battery cell is usually used in the form a cell stack (battery module) in which a plurality of unit cells are stacked ([0051]-[0054] and claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Miura solid polymer electrolyte to include a flow battery comprising: an anode in which an anode electrolyte liquid comprising an anode active material is injected and discharged; a cathode in which an cathode electrolyte liquid comprising an cathode active material is injected and discharged; and the polymer electrolyte membrane disposed between the anode and the cathode; wherein the anode electrolyte liquid and the cathode electrolyte liquid each independently comprise a bismuth salt; or a battery module comprising the flow battery as a unit cell in order to utilize the solid polymer electrolyte in a storage battery having a .

Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive. 
The Applicant argues that “Miura reference actually teaches away from the claimed range.  That is, when reading paragraph [0024] of the Miura reference, a person of ordinary skill in the art would have been directed to actually use lower amounts of bismuth cation than set forth in the pending claims”.  
	In response, the Office disagrees that the Miura reference teaches away from the claimed range.  Miura discloses “the content of the Bi oxy compound is not particularly limited, and can be arbitrarily selected according to the purpose.  In general, as the content of the Bi oxy compound increases, the resistance to hydrogen peroxide of the solid polymer electrolyte is improved, or the decrease in battery performance is suppressed” (See para. [0024]).  Although Miura teaches an example of a content of the Bi oxy compound of 30,000 ppm corresponding to 0.15 equivalents of bismuth cation, this does not teach away from a higher content of bismuth cation because as the content of bismuth cation increases, a decrease in battery performance is suppressed.  In addition, there is no evidence of criticality of the claimed range of 0.2 equivalents to 0.5 equivalents of bismuth cation.  As disclosed in para. [0110] and [0112] of the specification, Example 1 corresponds to a bismuth cation content of 0.25 equivalents 0.05 equivalents.  So, both of these examples are representative of the present invention and result in vanadium ions forming ionic bonds with sulfonate ions to reduce a vanadium ion crossover (See Table 1 and para. [0132]).  In addition, as stated in the previous Office action, Example 1 (0.25 equivalents) and Example 2 (0.05 equivalents) do not show enough data points for the entire range of 0.2 equivalents to 0.5 equivalents.  Further, there is no comparison to the closest prior art (Miura).  Since there is no data to show a comparison of 0.2 equivalents (present invention) and 0.15 equivalents (Miura), there is insufficient evidence to show that there is a difference in properties (e.g. diffusion coefficient of vanadium ions) between these two inventions.  Similarly, Figs. 2 and 3 are also insufficient to the show unexpected results based on residual capacity (capacity decrease rate) and voltage efficiency.  Therefore, as stated above in the 103 rejection, the Office maintains the contention that 0.15 equivalents is close enough to 0.2 equivalents that one of ordinary skill in the art would not expect a difference in properties.    
	The Applicant further argues that “Miura does not teach or suggest that “the bismuth cation is trivalent,” “BiCl3” and “the bismuth cation forms cross-linkage by forming ionic bonds with a maximum of three monovalent sulfonate anions,” as recited in the claimed invention. Miura is characterized by containing oxybismass ions such as BiO*. As such, there would not have been any reason to modify the prior art to arrive at the claimed invention, with a reasonable expectation of success”.
	In response, as stated in the 103 rejection above, Miura et al discloses dissolving Bi salt that is dissolved in dilute nitric acid, Bi ions such as Bi <3+> (trivalent bismuth 3, so this argument is not commensurate in scope with the claims.  Since Miura et al teaches the same bismuth cation that is trivalent and the same ion exchange of the bismuth cation with the proton of the acid group of the electrolyte as the present invention, the bismuth cation inherently forms cross-linkage by forming ionic bonds with a maximum of three monovalent sulfonate anions.  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729